DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement(s) submitted on June 22, 2021 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
3.	Claims 1 and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the best prior art found during the examination of the present, Jafarian et al. (U.S. Patent Application Publication # 2014/0112226 A1) teach “an apparatus for wireless communication is disclose, comprising first means for receiving at least a first signal; second means for receiving a second signal, wherein the second signal comprises a wake-up signal configured in NDP format including a signal field, the second receiving means configured to, when in an awake state, consume less power than the first receiving means when in an awake state, wherein the second means is configured to take at least one action based on the second signal.” (Paragraph [0010]), in view of Yang et al. (U.S. Patent Application Publication # 2016/0037466 A1) teach “the synchronization reference signal is transmitted in response to a ”(Paragraph [0069]), and Kwon et al. (U.S. Patent Application Publication # 2016/0073433 A1) teach “an apparatus and method in which an access point (AP) managing a network controls a slotted channel access of a station (STA) in a wireless local area network (WLAN) environment, and an terminal for operating thereof.”(Paragraph [0001]), fail to disclose: “wherein the first synchronization frame includes the identifier of the one or more woken-up second communications device, and the second synchronization frame does not include the identifier, 
wherein a receiver address of the second synchronization frame is a broadcast address.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-10 and 20 are also allowed by virtue of their dependency on claim 1.
Regarding claim 11, the best prior art found during the examination of the present, Jafarian et al. (U.S. Patent Application Publication # 2014/0112226 A1) teach “an apparatus for wireless communication is disclose, comprising first means for receiving at least a first signal; second means for receiving a second signal, wherein the second signal comprises a wake-up signal configured in NDP format including a signal field, the second receiving means configured to, when in an awake state, ” (Paragraph [0010]), in view of Yang et al. (U.S. Patent Application Publication # 2016/0037466 A1) teach “the synchronization reference signal is transmitted in response to a synchronization request signal received from an obstructed UE.”(Paragraph [0069]), and Kwon et al. (U.S. Patent Application Publication # 2016/0073433 A1) teach “an apparatus and method in which an access point (AP) managing a network controls a slotted channel access of a station (STA) in a wireless local area network (WLAN) environment, and an terminal for operating thereof.”(Paragraph [0001]), fail to disclose: “wherein the first synchronization frame includes the identifier of the one or more woken-up second communications device, and the second synchronization frame does not include the identifier, 
wherein a receiver address of the second synchronization frame is a broadcast address.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 12-19 are also allowed by virtue of their dependency on claim 11.


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Zhang et al. (U.S. Patent Application Publication # 2011/0170559 A1) teach “a method and apparatus including receiving a synchronization frame over a communications channel, decapsulating a map located in the synchronization frame, determining if there is a timeslot specified in the map for which this associated station is one of an assigned main owner and an assigned backup owner, transmitting data over the communications channel during the timeslot for which this associated station is the assigned main owner, sensing the communications channel for a time interval and transmitting data over the communications channel that is idle for the time interval during the timeslot for which this associated station is the assigned backup owner.”(Paragraph [0008]) Also, Zhang et al. teach “All frames with destination multicast address are transmitted at the highest rate in the TDF basic rate set.”(Paragraph [0094]) 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents

		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
July 9, 2021